Case 1:19-cv-20474-JJO Document 1 Entered on FLSD Docket 02/05/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 EMILIA BEATRIZ ARGUETA MELENDEZ,
 An individual,

        Plaintiff,
                                                      CASE NO. 2018-4540-CC-24
 Vs

 USA ORCHATA INC a/k/a LA CASITA
 SALVADORENA, a corporation,
 SALOME Y BONILLA, an individual,
 SANTIAGO CHAVEZ, an individual,

       Defendants.
 ______________________________________/

                                    NOTICE OF REMOVAL

        Defendants USA ORCHATA INC a/k/a La Casita Salvadorena, SALOME Y BONILLA,

 and SANTIAGO CHAVEZ, (collectively referred to as “Defendants”) by and through their

 undersigned attorneys, file this Notice of Removal, to remove the foregoing cause from the

 County Court in and for Miami Dade County, Florida to the United States District Court for the

 Southern District of Florida, and respectfully shows this Court the following:



                     STATEMENTS OF THE GROUNDS FOR REMOVAL

        The basis of this removal is that the Plaintiff’s cause of action arises under The Fair

 Labor Standards Act (“FLSA”), as amended 29 U.S.C. § 201, et.seq., and that this Court thus has

 jurisdiction pursuant to 28 USC §1331and has supplemental jurisdiction over state claims under

 28 U.S.C. §1367.
Case 1:19-cv-20474-JJO Document 1 Entered on FLSD Docket 02/05/2019 Page 2 of 3



                        STATEMENTS APPLICABLE TO REMOVAL

        1.      A civil action was commenced in County Court of the 11th Judicial District In and

 For Dade County, Florida, styled EMILIA BEATRIZ ARGUETA MELENDEZ, an individual v.

 USA ORCHATA INC a/k/a LA CASITA SALVADORENA, a corporation, SALOME Y

 BONILLA, an individual, SANTIAGO CHAVEZ, an individual, Case No. 2018-4540-CC-24.

 Defendant USA ORCHATA, INC received notice of this action on January 7, 2019 when it was

 served with a copy of the Summons and Complaint, which constituted the initial pleading in this

 action against this corporate Defendant. Individual Defendants SALOME Y BONILLA, and

 SANTIAGO CHAVEZ received notice of this action January 9, 2019 when they were served

 with a copy of the Summons and Complaint, which constituted the initial pleading in this action

 against these individual Defendants. Pursuant to 28 USC §1446(a), true and correct copies of all

 process and pleadings filed in this action are attached hereto as Composite Exhibit “A.”

        2.      This case involves a civil action for alleged violation of overtime and minimum

 wage violations.

        3.      Defendants seek removal to the Southern District of Florida, the District in which

 the County Court action is now pending.

        4.      This Notice of Removal is filed within Thirty (30) days of service of process of

 the Complaint and Summons on Defendants, and is accordingly timely filed.

        5.      Following the filing of this Notice of Removal with the Court, written notice of

 the filing of the same will be provided to the attorney for the Plaintiff, as required by law.

        6.      Following the filing of this Notice of removal with the Court, a true and accurate

 copy of the same will be filed with the Clerk of the County Court in and for Dade County,

 Florida as required by law.
Case 1:19-cv-20474-JJO Document 1 Entered on FLSD Docket 02/05/2019 Page 3 of 3



        7.      Pursuant to 28 USC §1446(a) attached to this Notice of Removal as Composite

 Exhibit “A” are true, correct and legible copies of all process, pleadings, orders and other papers

 or exhibits of every kind on file with the State Court in this action.

        8.      No previous application for relief sought herein has been made to this Court or to

 any other Court.

        WHEREFORE, for the foregoing reasons the Defendants USA ORCHATA INC a/k/a LA

 CASITA SALVADORENA, a corporation, SALOME Y BONILLA, an individual, SANTIAGO

 CHAVEZ, an individual, file this, their Notice of Removal.



                                   CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing document with the Clerk of Court

 using CM/ECF. I also certify that the foregoing document is being served this day on counsel of

 record via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing to: nstar.zidellpa@gmail.com to: Natalie Staroschak, Esq of J.H. Zidell,

 PA, 300-71st Street, Suite 605, Miami Beach, FL 33141, on this 5th day of February 2019.


                                                /s/ Z. Suzanne Arbide, Esq.
                                                Z.SUZANNE ARBIDE, ESQ.
                                                Florida Bar No. 151520
                                                Law Offices of Glantz & Glantz, P.A.
                                                7951 S.W. 6th Street, Suite 200
                                                Plantation, Florida 33324
                                                Telephone No. (954) 424-1200
                                                litigation@glantzlaw.com
